Case: 20-1844     Document: 26    Page: 1    Filed: 11/04/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                ISHMEAL W. JEMMOTT, JR.,
                    Claimant-Appellant

                             v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                         2020-1844
                   ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-1255, Judge Coral Wong Pi-
 etsch.
                 ______________________

                 Decided: November 4, 2020
                  ______________________

    ISHMEAL W. JEMMOTT, JR., Jacksonville, FL, pro se.

     NATHANAEL YALE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR., LOREN MISHA PREHEIM.
                  ______________________
Case: 20-1844    Document: 26     Page: 2     Filed: 11/04/2020




 2                                          JEMMOTT   v. WILKIE



  Before MOORE, O’MALLEY, and TARANTO, Circuit Judges.
 PER CURIAM.
     Ishmeal W. Jemmott, Jr., appeals an order of the
 United States Court of Appeals for Veterans Claims (Vet-
 erans Court) denying his petition for a writ of mandamus.
 See Jemmott v. Wilkie, No. 20-1255, 2020 WL 1894644 (Vet.
 App. Apr. 17, 2020). Because we lack jurisdiction, we dis-
 miss.
                        BACKGROUND
     Mr. Jemmott served on active duty in the United States
 Army from September to December 1981 and during the
 Persian Gulf War from July 1991 to August 1992. In 2008,
 Mr. Jemmott filed a claim requesting entitlement to service
 connection for sleep apnea. The regional office denied Mr.
 Jemmott’s claim in a July 6, 2009, rating decision. In 2010,
 Mr. Jemmott filed a Notice of Disagreement with the Board
 of Veterans Appeals. Following the Board’s remand to the
 regional office in May 2012 and February 2013, and Mr.
 Jemmott’s testimony at a travel board hearing in July
 2012, the Board denied service connection for sleep apnea
 in 2016. Mr. Jemmott appealed to the Veterans Court,
 which in 2017 vacated the Board’s 2016 decision and re-
 manded for additional development. In early 2019, the
 Board remanded Mr. Jemmott’s claims to Decisions Review
 Operation Center DC to schedule medical exams. Later
 that year, the regional office reaffirmed its claim denial,
 and thereafter, the Board again remanded for further de-
 velopment. On remand, in 2020, the regional office once
 again reaffirmed its denial, and the Board has yet to review
 that reaffirmance.
      On February 12, 2020, Mr. Jemmott filed a petition for
 a writ of mandamus, claiming the VA had unreasonably
 delayed issuing a decision on his sleep apnea claims and
 asking the Veterans Court to compel the VA to issue a de-
 cision. Considering the relevant factors, the Veterans
Case: 20-1844     Document: 26      Page: 3    Filed: 11/04/2020




 JEMMOTT   v. WILKIE                                          3



 Court denied Mr. Jemmott’s request. Jemmott v. Wilkie,
 No. 20-1255, 2020 WL 1894644 (Vet. App. Apr. 17, 2020)
 (applying the TRAC factors adopted in Martin v. O'Rourke,
 891 F.3d 1338, 1345 (Fed. Cir. 2018)).
                          DISCUSSION
     Our jurisdiction over decisions of the Veterans Court is
 limited. Under 38 U.S.C. § 7292(a), we may review “the
 validity of a decision of the [Veterans] Court on a rule of
 law or of any statute or regulation . . . or any interpretation
 thereof (other than a determination as to a factual matter)
 that was relied on by the [Veterans] Court in making the
 decision.” Except with respect to constitutional issues, we
 “may not review (A) a challenge to a factual determination,
 or (B) a challenge to a law or regulation as applied to the
 facts of a particular case.” 38 U.S.C. § 7292(d)(2).
     We lack jurisdiction over Mr. Jemmott’s appeal. Con-
 trary to Mr. Jemmott’s contentions, the Veterans Court did
 not interpret a statute, announce a rule of law, or address
 any constitutional issue. See Appellant’s Informal Br. at 1.
 Instead, it only applied the well-established TRAC factors
 to Mr. Jemmott’s petition. And Mr. Jemmott has not raised
 a non-frivolous legal question implicated by the Veterans
 Court’s application of those factors. See Beasley v.
 Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013). Thus, we
 lack jurisdiction over Mr. Jemmott’s arguments. See 38
 U.S.C. § 7292(d)(2); Thomas v. Wilkie, 816 F. App’x 450,
 453 (Fed. Cir. 2020). To the extent Mr. Jemmott challenges
 the denial of his underlying claim for service connection for
 sleep apnea, that denial is not before us in this appeal. We
 therefore do not reach that issue.
                         CONCLUSION
     Because we lack jurisdiction over Jemmott’s appeal of
 the Veterans Court’s denial of his petition for mandamus,
 we dismiss.
                         DISMISSED
Case: 20-1844    Document: 26    Page: 4     Filed: 11/04/2020




 4                                         JEMMOTT   v. WILKIE



                         COSTS
     No costs.